Citation Nr: 0532479	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for recurrent fever, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for flu-like symptoms, 
to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran appears to have had approximately three years of 
active duty ending in September 1991, although (as detailed 
below) this is presently unverified.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision.  The veteran filed a notice 
of disagreement in July 1995, the RO issued a statement of 
the case in February 1996, and the veteran perfected his 
appeal in May 1996.  This appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

When the veteran filed his VA Form 9 in May 1996, two 
additional claims for service connection were also on appeal: 
entitlement to service connection for a skin disorder and 
entitlement to service connection for diarrhea.  By a January 
1998 rating decision, the RO granted service connection for 
tinea versicolor and for diarrhea.  The veteran did not 
indicate disagreement with the initial ratings assigned for 
these disabilities, nor with the severing of service 
connection for diarrhea by an April 2002 rating decision.  
Therefore, these issues are no longer on appeal and will not 
be further discussed.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  To date, VA has not 
sent the veteran a VCAA notice letter nor provided him the 
text of 38 C.F.R. § 3.159.  This should be done.

The veteran's current address is unknown.  One prior address 
was in Auburn, Georgia, while a more recent valid address was 
in Lawrenceville, Georgia.  Yet letters sent to the 
Lawrenceville address have been returned as undeliverable 
since July 2004 (there is no evidence that letters sent to 
the Auburn address were ever returned as undeliverable).  In 
a November 2005 memorandum, the veteran's representative 
indicated that an alternate address (in Ashburn, Georgia) was 
referenced in VACOLS, (a VA appeals computer tracking 
system).  The VCAA notice letter should be sent to this 
address and the address in Auburn (or any other more recent 
address obtained for the veteran).

The claims file does not contain a DD Form 214.  An annotated 
document received from the National Personnel Records Center 
(NPRC) indicates that the veteran served on active duty from 
September 1988 to September 1991, although this was not 
"verified."  Neither this document nor any other in the 
claims file confirms the veteran's active duty dates, nor the 
specific period (if any) he served in the Southwest Asia 
theater of operations.  These dates should be confirmed.  

Accordingly, the Board remands for the following:

1.  Send the veteran (at the address in 
Ashburn, Georgia apparently referenced in 
the VACOLS system and at the prior 
address in Auburn, Georgia (or at any 
more recent address obtained from the 
veteran)) a VCAA notice letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claims, what information and evidence VA 
will seek to provide, and what 
information and evidence he is expected 
to provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claims. 

2.  Obtain written verification from the 
NPRC of all the specific dates and type 
of the veteran's periods of service, 
including the specific dates of any 
service in the Southwest Asia theater of 
operations.

3.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
references all relevant actions taken on 
the claims for benefits, summarizes the 
evidence and discusses all pertinent 
legal authority (including the most 
recent version of 38 C.F.R. § 3.317).  
Allow an appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran may submit additional evidence and 
argument on remanded matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  All remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

